Citation Nr: 0636333	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  00-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for 
orthopedic residuals of a left foot fracture.

2.  Entitlement to a rating greater than 10 percent for 
neurological residuals of a left foot fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1940 to September 
1945.

This appeal originally arose from a January 2000 rating 
action in which the RO denied a rating in excess of 10 
percent for left foot fracture residuals.  The veteran filed 
a notice of disagreement (NOD) and the RO issued a statement 
of the case (SOC) in January 2000.  The veteran filed a 
substantive appeal in February 2000.  He and his wife 
testified during a  May 2000 hearing before RO personnel; a 
transcript of that hearing is of record.

In June 2000, the RO increased the rating from 10 to 20 
percent, effective October 18, 1999 (the date of the claim 
for increase).  The veteran requested a  Board hearing at the 
RO; although one was scheduled, in an October 2003 statement, 
the veteran requested that the hearing be cancelled..

In December 2003, a Deputy Vice-Chairman of the Board granted 
a  motion to advance this case on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

The Board remanded the matter on appeal to the RO in December 
2003 and again in November 2005, for additional development.  
In March 2005,  the RO continued the 20 percent rating for 
left foot fracture residuals, but granted an earlier 
effective date of October 13, 1998 for the grant of that 
rating.  The RO also granted a separate 10 percent rating for 
neurological symptoms residual to left foot fracture, 
effective July 21, 1999.  In a VA Form 9 filed in July 2005, 
the veteran disagreed with the 10 percent rating for 
neurological residuals  and also indicated that he continued 
to disagree with the 20 percent rating for the orthopedic 
residuals of the left foot fracture.  Subsequently, veteran 
and his son testified during a hearing before RO personnel in 
August 2005 (a transcript of which is of record), and the RO 
continued both ratings, in September 2005 (as reflected in 
the SSOC).     

The Board has thus characterized the appeal as encompassing 
the two issues set forth on the title page.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Orthopedic residuals of left foot fracture consist 
primarily of limited range of motion (that has steadily 
decreased), constant swelling and pain, and tenderness to 
palpation of the left foot; there are clinical findings of 
ostopenia, demineralization, spurs, and arthritis.

3.  While the record reveals that the veteran experiences 
pressure on the third common nerve of the foot, there are no 
other clinical findings of sensory disturbances or other 
symptoms associated with the neurological residuals of the 
veteran's left foot fracture to indicate more than, at most, 
mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for 30 percent, but no higher, rating for orthopedic 
residuals of a left foot fracture are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5284 (2006).

2. The criteria for a rating greater than 10 percent for 
neurological residuals of a left foot fracture are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 
4.71a, Diagnostic Codes 5279, 8521 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In response to the veteran's June 2000 statement requesting 
that the RO reconsider its decision increasing the rating for 
the left foot fracture residuals from 10 to 20 percent, the 
RO sent a December 2001 VCAA letter that erroneously treated 
the claim as a petition to reopen a previously denied claim 
for service connection based on submission of new and 
material evidence.  However, after the Board's December 2003 
remand, the Appeals Management Center's (AMC's) January and 
July 2004 letters collectively notified the veteran and his 
representative of VA's responsibilities to notify and assist 
him in his claim, and requested that he advise VA as to 
whether there was medical evidence showing treatment for his 
left foot fracture residuals.  Those letters also provided 
notice of what was needed to establish entitlement to a 
higher rating (evidence showing that the condition had 
worsened).  After each letter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, the AMC's July 2004 letter requested that 
the veteran furnish any evidence that he had in his 
possession that pertained to his claim.  The Board finds that 
these letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the rating actions on appeal.  In this case, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, approximately ten months after the January 2000 rating 
decision.  However, the Board finds that any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
below, as a result of RO and AMC development and the Board 
remands, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the issuance of the 
AMC's January and July 2004 notice letters and additional 
opportunities to provide information and/or evidence 
pertinent to the claims under consideration, the RO 
readjudicated the veteran's claim on the basis of all the 
evidence of record in the March 2005 (as reflected in the 
rating decision and SSOC), granting an earlier effective date 
and a separate 10 percent rating for neurological residuals., 
and again readjudicated what are now the  two claims on 
appeal in September 2005 (as reflected in the SSOC).
 
Hence, the Board finds that the VA's failure in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in the March 2006 letter, in which additional 
information regarding disability ratings was also provided.  
As with the letters noted above, the timing of this notice 
(after the rating actions on appeal) are not shown to 
prejudice the veteran.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO and AMC, on their own initiative as 
well as pursuant to the Board's December 2003 and January 
2005 remands, have made reasonable and appropriate efforts to 
assist the veteran in obtaining all evidence necessary to 
substantiate his claims, to include obtaining available post-
service VA and private medical records through 2006.  In July 
1999, December 1999, May 2003, September 2004, and July 2005, 
the veteran was afforded comprehensive VA examinations in 
connection with his claims, reports of which are of record.  
Transcripts of the veteran's May 2000 and August 2005 RO 
hearings also have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of either claim 
on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  OrthopedicResiduals

The veteran's left foot fracture  residuals were initially 
rated under 38 C.F.R. § 4.71a, DC 5284, applicable to foot 
injuries.  Under DC 5284, moderate residuals of foot injuries 
warrant a 10 percent rating.  A 20 percent rating requires 
moderately severe residuals.  A 30 percent rating requires 
severe residuals.  

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

Following the Board's most recent remand, the RO has rated 
the orthopedic manifestations of the veteran's residuals of 
left foot injury under  DC 5010- 5284, reflecting 
consideration of diagnostic codes  pertaining to traumatic 
arthritis and to residuals of foot injury.  See 38 C.F.R. 
§ 4.27.  Under DC 5010, traumatic arthritis is rated as 
degenerative arthritis under DC 5003, which in turn provides 
for rating on the basis of limitation of motion under the 
appropriate diagnostic code.  While there is no specific 
diagnostic code that sets forth criteria for rating range of 
motion of the foot, standard range of foot (ankle) motion is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include on repeated use and during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Considering the pertinent evidence in light of the above, the 
Board finds that the veteran is entitled to a 30 percent 
rating for the orthopedic manifestations of his left foot 
fracture residuals, because the evidence is at least evenly 
balanced as to whether these residuals are moderately severe 
or severe.  

The medical evidence reflects that range of motion of the 
foot (ankle) has steadily decreased.  On July 2005 VA 
examination, left ankle dorsiflexion was to 5 degrees and 
plantar flexion was to 15 degrees, well below the normal 
figures of 20 degrees and 45 degrees, respectively.  Those 
figures had been significantly higher on May 2003 and 
September 2004 VA examinations.  The May 2003 VA examiner 
noted that there was limited range of motion of the left foot 
independent of the veteran's non-service connected diabetes 
and peripheral vascular disease, and limitation of 
ambulation.  The September 2004 VA examiner noted that there 
was severe limitation of ambulation related to both the 
diabetic peripheral neuropathy and the degenerative changes 
in both the left and right ankles; that examiner also noted 
atherosclerosis, spurs, osteopenia, and demineralization of 
the left foot.  The July 2005 VA examiner diagnosed 
osteopenia and constant swelling and pain, and tenderness to 
palpation of the left foot, attributing these symptoms to the 
service-connected residuals of left foot injury.  

The Board notes that both the September 2004 and July 2005 VA 
examiners indicated that it was difficult to distinguish the 
effects of the service-connected left foot fracture residuals 
from the many nonservice-connected disabilities, including 
those of the right foot, of the veteran, and the July 2005 VA 
examiner stated that it was as likely as not that the 
symptoms were related to the in-service foot injury.  In 
these circumstances, the reasonable doubt doctrine mandates 
that the above signs and symptoms must be attributed to the 
service-connected left foot fracture residuals. See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
38 C.F.R. § 3.102.  And those symptoms, especially the 
significant limitation of motion and difficulty in 
ambulation, indicate that the orthopedic residuals of the 
left foot fracture are severe to moderately severe.  
Considering these symptoms in light of the relevant rating 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that a 30 percent rating under Diagnostic 
Code 5284 is warranted.

As regards the section 4.40 and 4.45 and DeLuca-mandated 
consideration of functional loss due pain and other factors, 
the Board finds that the 30 percent rating for the orthopedic 
residuals adequately compensates the veteran for the extent 
of his functional loss due pain.  In reaching this 
determination, the Board has considered the testimony of the 
veteran and his son during the May 2000 and August 2005 RO 
hearings, the September 2004 VA examiner's findings of 
painful motion but no weakness or fatigability, and the July 
2005 VA examiner's findings of no additional loss of range of 
motion from pain, fatigue, weakness, or lack of endurance 
following repetitive use during flare-ups.

The Board finds that record does not support the assignment 
of any higher rating for the veteran's orthopedic residuals, 
even when functional due to pain is considered.  The veteran 
is not entitled to the 40 percent rating under the Note to DC 
5284 because there is no actual loss of use of the foot.  The 
medical record reflects that the veteran has, in fact, been 
able to walk-albeit with difficulty-although he reportedly 
uses a relative's wheelchair for transport outside of the 
home.  While the Board has considered this and other 
assertions, loss of use of the foot is not objectively 
demonstrated..  Nor is the veteran entitled to a higher 
rating under any other diagnostic code applicable to 
disabilities of the foot, as the July 2005 VA examination 
report indicates that the veteran does not have flatfoot or 
claw foot, the only orthopedic foot disabilities for which 
ratings higher than 30 percent are assignable.  See 38 C.F.R. 
§ 4.71a.

Finally, the Board notes that the veteran also is not 
entitled to a separate rating simply on the basis of the 
diagnosis of left foot arthritis (or any other diagnosed foot 
condition), inasmuch as evaluation of the claim under DC 5284 
includes a consideration of all the veteran's orthopedic foot 
problems.  As indicated above, the 30 percent rating herein 
assigned based, in large part, on limitation of motion-the 
primary basis for rating arthritis.  Evaluation of the same 
symptoms under different diagnostic codes is to be avoided.  
See Moreover, any other symptom associated with the veteran's 
arthritis of the left foot-particularly, the pressure on the 
third common nerve of the foot caused by the degenerative 
changes (as explained by the July 1999 VA examiner)-is being 
compensated by the 10 percent rating for neurological 
manifestations.

B.  Neurological Residuals

The RO assigned the separate 10 percent rating under DC 5279-
8521, which indicates that criteria for rating both anterior 
metatarsalgia (Morton's disease) and incomplete paralysis of 
the external popliteal nerve have been considered.  See 
38 C.F.R. § 4.27.  DC 5279 provides only for a 10 percent 
rating.  DC 8521 provides that 10, 20, and 30 percent ratings 
are warranted for mild, moderate, or severe incomplete 
paralysis, respectively.  

Considering the pertinent evidence in light of the above, the 
Board finds that the veteran is not entitled to a higher 
rating for the neurological residuals of his left foot 
fracture.  As indicated above, there is no rating higher than 
10 percent under DC 5279, and the evidence does not reflect 
that he has more than mild incomplete paralysis of the 
external popliteal nerve.  Following the neurological 
findings in the July 1999 VA examination report, including 
probable Morton's neuroma of the third common digital nerve 
on the left foot, there were no significant neurological 
findings on December 1999 VA examination.  Moreover, 
neurological findings on May 2003 VA examination included 
intact sensation of the toes and the soles of the feet, with 
an inability to test the gait due to severe limitation in 
ambulation, the neurological findings on September 2004 VA 
examination included intact sensation of the toes and soles 
of the foot, no vibratory sense, and flat and non-detectable 
right Achilles and bilateral patellar reflexes.  The  July 
2005 VA examiner specifically stated that there were no overt 
abnormal neurological findings noted.  In short, while the 
veteran experiences pressure on the third common nerve of the 
left foot, there are no clinical findings of sensory 
disturbances or other symptoms associated with that the left 
foot that that would indicate that there is more than mild 
incomplete paralysis of the external popliteal nerve; hence, 
a rating higher than 10 percent rating under DC 8521 is not 
warranted.


C.  Both Disabilities

The above determinations are based upon consideration of 
application provisions of the VA's rating schedule.  The 
Board also finds that the record presents no a basis for 
assignment of a higher rating in this appeal on an extra- 
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (the 
text of which was included in the October 2004 SSOC).  This 
84 year old veteran is retired, and there is no evidence that 
any left foot fracture residuals caused him to retire or 
resulted in marked interference with employment (i.e., beyond 
that contemplated in each assigned rating prior to his 
retirement, or necessitated frequent periods of 
hospitalization.  There also is no showing that residuals 
otherwise present such an exceptional or unusual orthopedic 
and/or neurological disability picture as to render 
impractical the application of the normal schedular rating 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. 
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a 30 
percent, but no higher, rating for the orthopedic residuals 
of the left foot fracture is warranted, and that the claim 
for a rating greater than 10 percent  rating for the 
neurological residuals of the left foot fracture must be 
denied.  The preponderance of the evidence is against 
assignment of any higher rating in this appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

A 30 percent rating for orthopedic residuals of a left foot 
fracture is granted, subject to the law and regulations 
governing payment of monetary benefits.

A rating higher than 10 percent for neurological residuals of 
a left foot fracture is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


